UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2393



EDDIE CURRENCE,

                                              Plaintiff - Appellant,

          versus


BRUCE HARDWOOD FLOORING LIMITED PARTNERSHIP,
d/b/a  Bruce   Hardwood  Flooring;  TRIANGLE
PACIFIC CORPORATION, d/b/a Bruce Hardwood
Flooring, a Division of Triangle Pacific
Corporation,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-99-101-2)


Submitted:   May 31, 2001             Decided:   September 10, 2001


Before WILKINS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Currence, Appellant Pro Se. Edward Bograd, Frederick Martin
Thurman, Jr., SHUMAKER, LOOP & KENDRICK, Charlotte, North Carolina;
Frank P. Bush, Jr., BUSH & BUSH, Elkins, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Currence appeals the district court’s order granting

relief for Defendants in Currence’s action claiming age discrim-

ination in employment.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Currence v.

Bruce Hardwood Flooring Ltd. P’ship, No. CA-99-101-2 (N.D.W. Va.

Sept. 27, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2